Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2020.
Claims 11-15 are not eligible for rejoinder because all claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3,6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe (3,786,129), for reasons of record.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (3,786,129) further in view of Watanabe et al (4,780,434), for reasons of record.
Response to Arguments
Applicants argue Kawabe fails to teach a refractory ceramic product is not persuasive in overcoming the rejection because Kawabe teach a refractory ceramic product that is fused. Included is a definition of ceramic from Wikipedia where ceramics include vitrified or semivitrified products (page 1). Also noncrystalline ceramics are further defined (page 3).  Also Cabodi et al (20100151232) uses the terminology “fused cast refractory ceramics” [0070]. Jorge et al (20150353427) defines “fused cast products” as “intergranular glass phase linking crystallized grains” [0003] which is clearly a ceramic.
It is also argued Kawabe fails to include a “ceramic bond” which is not persuasive in overcoming the rejection. Although the bond in Kawabe is vitreous, vitreous bonded materials have been determined to be ceramic in nature.
Applicants’ argument as to the content of sulfur is not persuasive because the instant claims do not set forth elemental Sulphur and may be inclusive of Sulphur compounds.
With respect to the rejection of claim 4, Watanabe is relied upon for teaching alumina may be added to magnesia refractories to improve the refractory properties it would be expected alumina would also improve the refractory properties of Kawabe and therefor would be obvious to include to one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
01/15/2021